PER CURIAM.
Defendant Leonard Taylor, (“Taylor”), appeals the trial court’s July 10, 2015 order denying his Motion for PosUConvietion DNA Testing and Supplemental Motion alleging Prosecutorial Misconduct. We affirm the trial court’s order with respects to paragraphs 1, 3, and 4. We further address the State’s proper confession of error and reverse paragraph 2 of the trial court’s order. As the State correctly concedes, the rule 3.853 Motion currently before this Court is not time barred or successive based on this Court’s opinion in Taylor v. State, 15 So.3d 907 (Fla. 3d DCA 2009), as the trial court ruled in its July 10, 2015 order. This Court’s prior appellate decision related to Taylor’s burglary conviction in a different case, Case No. F01-20470.
Accordingly, we reverse paragraph 2 of the trial court’s July 10, 2015 order and affirm as to the remaining paragraphs, 1, 3 and 4.
Affirmed in part; reversed in part.